Appleton, C. J.
This is a suit brought to redeem a mortgage given to the defendant Stevens by one Harrison Stevens. The plaintiff’s title to the equity of redemption is not controverted.
The only objection taken to the maintenance of the plaintiff’s bill is that no sufficient demand was made on the mortgagee to render an account.
The evidence shows that the plaintiff made a demand on the mortgagee at a store two miles distant from his residence to render an account, to which the reply was that about eleven hundred dollars was due on the mortgage, and when requested to render a more particular account he replied that he would not until obliged. No objection was taken to the place where the demand was made. *192No further time was asked. The parties were acquainted with each other. The mortgagee has never since rendered any account, but shortly after left the state and has not since returned.
The demand for an account was made December 26, 1871. The bill was commenced December 13, 1875, so that the mortgagee had ample time to render an account had he chosen to do it.
The bill is sustained, the demand being sufficient under the circumstances. Bill sustained with costs.
DiCKERsoN, Bareows, DaNeorth, Virgin, Peters and Libbey, JJ., concurred.